DETAILED ACTION
Allowable Subject Matter
Claims 66, 68-71 and 86-87 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 66, the inclusion of limitation, “wherein the water tank further comprises an air equalizing pipe connected to an upper part of the main water tank portion and an upper part of the auxiliary water tank portion, 2wherein the water equalizing pipe is connected to a lower part of the main water tank portion and a lower part of the auxiliary water tank portion, and wherein a diameter of the air equalizing pipe is smaller than a diameter of the water equalizing pipe,” along with other claim language was not found or fairly taught by the prior art. In independent claim 86 the inclusion of limitation, “an automatic blocking element comprising a blocking pipe and a blocking bead disposed in the blocking pipe, wherein a vacuum effect is triggered by supplying the clean water via the main water tank portion and the triggered vacuum effect moves the blocking bead toward the blocking pipe and blocks the blocking pipe, and wherein the vacuum effect is ceased by stopping supplying the clean water via the main water tank portion and the ceased vacuum effect releases the blocking bead from the blocking pipe and unlocks the blocking pipe,” along with other claim language was not found or fairly taught by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/11/2022